Webb, Judge.
Worthington, a senior in high school, having decided that he would prefer to drink beer and smoke marijuana than attend classes, climbed some 45 feet into the air on Georgia Power Company’s transmission tower, received an electrical shock from the high-tension wires and fell to the ground. Finding his path to a money judgment blocked not only by general principles of negligence law but also by their specific application in Crosby v. Savannah Elec. &c. Co., 114 Ga. App. 193 (150 SE2d 563) (1966), Worthington contends that the attractive nuisance or "turntable” doctrine should be extended to electric line towers. The issue has been decided adversely *45to him in Ryckeley v. Ga. Power Co., 122 Ga. App. 107 (176 SE2d 493) (1970), and we decline to depart from it here. Accordingly the denial of summary judgment to Georgia Power must be reversed, this court having previously granted leave to take an immediate appeal under Code Ann. § 6-701 (a) 2.
Argued February 7, 1978
Decided February 24, 1978.
Troutman, Sanders, Lockerman & Ashmore, Robert L. Pennington, Frederick E. Link, for appellant.
Lewis, Bynum & Kell, T. J. Lewis, Jr., for appellee.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.